
	
		I
		112th CONGRESS
		1st Session
		H. R. 2064
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2011
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 to allow employers to verify the identity and
		  employment eligibility of an employee from the time of application for
		  employment.
	
	
		1.Employment verification
			 systemSection 404(d)(4)(B) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 is
			 amended by striking prior to an offer of employment and
			 inserting prior to the time of the submission of an employment
			 application.
		
